700 S.E.2d 747 (2010)
CLONINGER
v.
NC DEPT. OF HEALTH.
No. 204P10.
Supreme Court of North Carolina.
August 26, 2010.
Daniel L. Taylor, Charlotte, for Ella Mae Cloninger, et al.
Jennifer L. Hillman, Assistant Attorney General, for NC Department of Health and Human Services.
The following order has been entered on the motion filed on the 13th of August 2010 by Petitioner-Appellant to Amend Notice of Appeal (Constitutional Question) and Petition for Discretionary Review:
"Motion Allowed by order of the Court in conference this the 26th of August 2010."